Exhibit 10.23a

FORM OF OPTION GRANT AGREEMENT

THIS OPTION GRANT AGREEMENT, made as of the      day of             , 2006
between UNDER ARMOUR, INC. (the “Company”) and                      (the
“Grantee”).

WHEREAS, the Company has adopted and maintains the 2005 Omnibus Long-Term
Incentive Plan (the “Plan”), attached hereto as Attachment A, to promote the
interests of the Company and its stockholders by providing key employees and
others with an appropriate incentive to encourage them to continue in the employ
or service of the Company and to improve the growth and profitability of the
Company;

WHEREAS, the Plan provides for the Grant to Grantees of Options to purchase
Stock of the Company;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Grantee a
non-qualified stock option (the “Option”) with respect to          shares of
Stock of the Company.

2. Grant Date. The Grant Date of the Option hereby granted is
                    , 2006.

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Option Grant
Agreement, the terms and conditions of this Option Grant Agreement, as
interpreted by the Committee in its sole discretion, shall govern, unless
explicitly provided to the contrary in the Plan or this Option Grant Agreement.
Unless otherwise indicated herein, all capitalized terms used herein shall have
the meaning given to such terms in the Plan.

4. Option Price. The exercise price per share of Stock underlying the Option
granted hereby is $        .

5. Vesting. Except as provided in Section 9 and unless the Option has earlier
terminated pursuant to this Agreement, the Option shall become exercisable as
follows: 20% of the shares of Stock underlying the Option shall become
exercisable on each of the first five anniversaries of the Grant Date, provided
the Grantee remains employed by the Company on each such anniversary.

6. Term. Unless the Option has earlier terminated pursuant to the provisions of
this Option Grant Agreement or the Plan, all unexercised portions of the Option
shall terminate, and all rights to purchase shares of stock thereunder shall
cease, upon the expiration of ten years from the Grant Date.

7. Employment Confidentiality Agreement. As a condition to the grant of the
Option, Grantee shall have executed and become a party to the Employee
Confidentiality, Non-Competition and Non-Solicitation Agreement by and between
Grantee and the Company (the “Confidentiality, Non-Compete and Non-Solicitation
Agreement”) attached hereto as Attachment B.



--------------------------------------------------------------------------------

8. Forfeiture. If Grantee should take any actions in violation of the
Confidentiality, Non-Competition and Non-Solicitation Agreement, or in violation
of any non-competition agreement entered into between the Grantee and the
Company, it will be considered grounds for termination for Cause as defined in
Section 9(a) of this Agreement, and all unexercised portions of the Option,
whether vested or not, will terminate, be forfeited and will lapse, as provided
in Section 9(a).

9. Termination of Service.

(a) Termination of Service for Cause. Unless the Option has earlier terminated
pursuant to the provisions of this Option Grant Agreement or the Plan, all
unexercised portions of the Option, whether vested or unvested, will terminate
and be forfeited upon a termination of the Grantee’s Service for Cause. For
purposes of this Option Grant Agreement only, “Cause” shall be defined as any of
the following:

 

  i. the Grantee’s material misconduct or neglect in the performance of his
duties as determined by the Grantee's supervisor, division head, or Chief
Executive Officer of the Company;

 

  ii. the Grantee’s conviction by a court of competent jurisdiction, or the
entry of a plea of guilty or nolo contendere by the Grantee, of any felony;
offense punishable by imprisonment in a state or federal penitentiary; any
offense, civil or criminal, involving material dishonesty, fraud, moral
turpitude or immoral conduct; or any crime of sufficient import to potentially
discredit or adversely affect the Company’s ability to conduct its business in
the normal course;

 

  iii. the Grantee’s use of illegal drugs or abusive use of prescription drugs
as determined by a licensed physician or physicians designated by the Company to
examine the Grantee;

 

  iv. the Grantee’s material breach of this Agreement, including but not limited
to breach of the Confidentiality, Non-Compete and Non-Solicitation Agreement
attached hereto as Attachment B; or

 

  v. any other conduct that is materially injurious to the reputation, business
or business relationships of the Company.

(b) Termination of Service other than for Cause. Unless the Option has earlier
terminated pursuant to the provisions of this Option Grant Agreement or the
Plan, the vested portion of the Option shall terminate thirty (30) days
following the termination of the Grantee’s Service for any reason other than for
Cause, including by reason of the Grantee’s death or Disability. The Grantee (or
the Grantee’s guardian, legal representative, executor, personal representative
or the person to whom the Option shall have been transferred by will or the laws
of descent and distribution, as the case may be) may exercise all or any part of
the vested portion of the Option during such thirty (30) day period, but not
later than the end of the term of the Option. Any portion of the Option which is
unvested as of the date of termination of service shall immediately terminate.

Nothing in this Agreement shall be construed as a contract of employment between
the Company (or an affiliate) and Grantee, or as a contractual right of Grantee
to continue in the employ of the Company (or an affiliate), or as a limitation
of the right of the Company (or an affiliate) to discharge Grantee at any time
for any reason, including reasons other than for Cause as defined herein.

10. Effect of a Change in Control. In the event of a Change in Control, any
unvested portion of the Option shall be immediately vested on such Change in
Control.



--------------------------------------------------------------------------------

11. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Option Grant Agreement, shall impair any such right, power or remedy
of such party nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Option Grant
Agreement, or any waiver on the part of any party or any provisions or
conditions of this Option Grant Agreement, shall be in writing and shall be
effective only to the extent specifically set forth in such writing.

12. Transferability of Options. During the lifetime of the Grantee, only the
Grantee or a Family Member who received all or part of the Option, not for
value, (or, in the event of legal incapacity or incompetence, the Grantee’s
guardian or legal representative) may exercise the Option. The Option shall not
be assignable or transferable by the Grantee other than to a Family Member, not
for value, or by will or the laws of descent and distribution.

13. Manner of Exercise. The vested portion of the Option may be exercised, in
whole or in part, by delivering written notice to the Stock Option Administrator
designated by the Company. Such notice may be in electronic or other form as
used by the Stock Option Administrator in its ordinary course of business and as
may be amended from time to time, and shall:

(a) state the election to exercise the Option and the number of shares in
respect of which it is being exercised;

(b) be accompanied by (i) cash, check, bank draft or money order in the amount
of the Option Price payable to the order of the Stock Option Administrator
designated by the Company; or (ii) certificates for shares of the Company’s
Stock (together with duly executed stock powers) or other written authorization
as may be required by the Company to transfer shares of such Stock to the
Company, with an aggregate value equal to the Option Price of the Stock being
acquired; or (iii) a combination of the consideration described in clauses
(i) and (ii). Grantee may transfer Stock to pay the Option Price for Stock being
acquired pursuant to clauses (ii) and (iii) above only if such transferred Stock
(x) was acquired by the Grantee in open market transactions, (y) has been owned
by Grantee for longer than six months, and (z) the Grantee is not subject to any
other restrictions on transferring Company securities pursuant to Company policy
or federal law.

In addition to the exercise methods described above and subject to other
restrictions which may apply, the Grantee may exercise the Option through a
procedure known as a “cashless exercise,” whereby the Grantee delivers to the
Stock Option Administrator designated by the Company an irrevocable notice of
exercise in exchange for the Company issuing shares of the Company’s Stock
subject to the Option to a broker previously designated or approved by the
Company, versus payment of the Option Price by the broker to the Company, to the
extent permitted by the Committee or the Company and subject to such rules and
procedures as the Committee or the Company may determine.

14. Integration. This Option Grant Agreement, and the other documents referred
to herein or delivered pursuant hereto, which form a part hereof contain the
entire understanding of the parties with respect to its subject matter and there
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth in such documents. This Option Grant Agreement and the
Plan supersede all prior agreements and understandings between the parties with
respect to its subject matter. Nothing in this Agreement is intended nor shall
it be construed to modify any agreement between Grantee and the Company
regarding Works for Hire.

15. Counterparts. This Option Grant Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

16. Governing Law. This Option Grant Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Maryland
without regard to the provisions thereof governing conflict of laws.

17. Grantee Acknowledgment. The Grantee hereby acknowledges receipt of a copy of
the Plan and that the Option is subject to the terms of the Plan. The
Participant hereby acknowledges that all decisions, determinations and
interpretations of the Committee in respect of the Plan, this Option Grant
Agreement and the Option shall be final and conclusive.

IN WITNESS WHEREOF, the Company has caused this Option Grant Agreement to be
duly executed by its duly authorized officer and said Participant has hereunto
signed this Option Grant Agreement on his own behalf, thereby representing that
he has carefully read and understands this Option Grant Agreement and the Plan
as of the day and year first written above.

 

        UNDER ARMOUR, INC.     By:  

 

WITNESS:     GRANTEE

 

   

 